Fourth Court of Appeals
                                San Antonio, Texas
                                      June 28, 2018

                                   No. 04-17-00596-CV

                  REGENT CARE CENTER OF SAN ANTONIO, L.P.,
                                 Appellant

                                            v.

                      Robert H. DETRICK and Carolyn Dart Detrick,
                                      Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-19462
                        Honorable Richard Price, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
Time is extended to July 11, 2018.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court